Per Curiam:
The injunction -order appealed from must be reversed, because it . grants the relief demanded in the complaint upon motion and prior to the tidal of the action. It is not an injunction pendente Ute\ but by its terms is permanent. The court has no power' to make such ail order in advance of the trial,
The-order appealed from is reversed, with ten dollars -costs and disbursements, and .the motion denied,' with ten dollars.-costs*.
Present —‘Pattebsox, P. j., Ingbaham, Claeke, Houghton and .Scott, JJ.
Order reversed, with ten dollars -costs and disbursements,- and motion denied, with ten dollars costs.